     DANIEL MALAKAUSKAS, Cal. Bar. No.:265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive
     Suite B-107-240
 3   Las Vegas, NV 89113
     Tel: 866-790-2242 / Fax: 888-802-2440
 4
     daniel@malakauskas.com
 5
     Attorney for Plaintiff: Cynthia Hopson
 6
 7
     SCOTT MALM, Cal. Bar No.:84198
 8   DOROTHY LUTHER, Cal. Bar No.:229243
     MALM FEGUNDES LLP
 9   2351 West March Lane, Suite A
     Stockton, CA 95207
10
     Tel: 209-870-7900/Fax: 209-870-7922
11   scottm@malmfagundes.com
     elaineh@malmfagundes.com
12
13   Attorneys for Defendants: Anthony Trassare, Jr.,
     and Sandra R. Trassare
14
15                                 UNITED STATES DISTRICT COURT
16                                EASTERN DISTRICT OF CALIFORNIA
17                                       SACRAMENTO DIVISION
18
19 CYNTHIA HOPSON,                                         Case No.: 2:18-cv-3232-WBS-KJN
20                                                         ORDER GRANTING STIPULATED
                 Plaintiff,                                REQUEST TO CONTINUE
21                                                         SCHEDULING CONFERENCE
   v.
22
23 ANTHONY TRASSARE, JR., as an
   individual and doing business as “The Coloring
24 Book”, SANDRA R. TRASSARE, as an
   individual and doing business as “The Coloring
25
   Book”, and DOES 1-50, Inclusive,
26                       Defendants.
27
28




                  [Proposed] Order Granting Stipulated Request to Continue Scheduling Conference
                                                                                                   1
 1
 2                                                   ORDER:

 3          IT IS HEREBY ORDERED, good cause shown that the Status Conference scheduled for
 4
     July 22nd, 2019, at 1:30 P.M. in Courtroom 5, is rescheduled for September 3, 2019 at 1:30 P.M. in
 5
     Courtroom 5. A joint status report shall be filed no later than August 20, 2019 if the case has not
 6
 7   been dismissed by that date.

 8
     Dated: July 11, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                  [Proposed] Order Granting Stipulated Request to Continue Scheduling Conference
                                                                                                      2
